DETAILED ACTION
Response to Amendment
In the amendment dated 4/8/22, the following has occurred: Claims 1, 5-6, and 9 have been amended.
1-10 are pending.  Claims 1-5 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/8/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., US 20030121142, in view of WO 2006068383 (WO’383).
As to Claim 1:
	Kikuchi discloses a battery pack (see “… secondary battery cell 1….” [0071], Fig. 10), comprising:
a battery cell from which an electrode tab extends (see “… pole/terminal of positive electrode 3…” [0071], Fig. 10); and
a protection circuit module which is electrically connected to the battery cell (see “… a printed wiring board 100…”, [0109], Fig. 10), and which has a circuit board and a tab plate (see “… a land 105… a land 107… metal plate 11… metal plate 13…” [0111], Fig. 10) formed on one surface of the circuit board and electrically connected to the electrode tab (Fig. 10),

    PNG
    media_image1.png
    577
    722
    media_image1.png
    Greyscale

wherein the tab plate has a through hole for heating the electrode tab (see “… through holes 141 and 143 are formed by drilling.. in a land 105… a land 107…” [0118], Fig. 14-15).
However, Kikuchi does disclose through-hole that can expose the electrode tab but the terminal 11/13 would cover the electrode tab.
In the same field of endeavor, WO’383 also discloses a battery 200 with tabs 220/230 connected to a terminal 820/830 and a circuit portion 700 having holes 710/712 (see Fig. 6) similarly to Kikuchi.  WO’383 further teaches that the terminal 820/830 of Kikuchi can further have holes 822/812 as to allow the hole of the circuit board to expose the electrode tab (see Fig. 6), which allows the electrode tab to be arranged and aligned with the hole of circuit board.

    PNG
    media_image2.png
    1100
    1318
    media_image2.png
    Greyscale

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate hole on the terminal of Kikuchi as to allow the electrode tab to be arranged aligned with the hole of circuit board as taught by WO’383.
As to Claim 2:
	Kikuchi discloses the protection circuit module further comprises a welding hole penetrating the circuit board and formed on the tab plate (see “… a land 105… a land 107…”, [0118], Fig. 14-15).  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of WO’383, as applied to claim 1 above, and further in view of Takasu, US 20170229686.
As to Claim 3:
	Kikuchi discloses that the tab plate and the electrode tab are electrically connected to each other by welding [0076, 0080, 0085].
	Regarding laser welding, it is knotted that whether Kikuchi uses laser welding, arc welding, or gas welding, Kikuchi already discloses a welding structure.  Since what is given patentably consideration for a product comprising a method limitation is the product itself and not the manner in which the product was made, the patentability of a product is independent of how it was made.  As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. 
	However, Kikuchi does not disclose a welding bead.
	In the same field of endeavor, Takasu also discloses a battery having electrode tab connected to an electrode plate structure similar to that of Kikuchi ([0048], Fig. 2).  Takasu further teaches that weld beads are filler used to weld the components of the electrode tab and electrode plate together using laser beams ([0031, 0033], Fig. 5-6, 8]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate welding beads to the welding of Kikuchi as weld beads are just filler that are used as part of the wedding process as taught by Takasu.
As to Claim 4:
	Kikuchi does not disclose welding beads.
	Takasu teaches welding beads as taught above and four weld beads that are oriented as claimed (Fig. 5-7).  Takasu teaches a rivet or bolt structure similar to that of Kikuchi’s bolt welding which allows the components to bond together [0057-0058].  The four weld beads formed around the bolt/rivet/through-hole can be further implemented as to be separated each other by 90 degrees in the circumferential direction but a continuous bead can also be used [0080].  
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate weld beads in the circumferential formation as taught by Takasu as to weld the electrode tab and the plate together while at the same time separated each weld beads by 90 degrees.
As to Claim 5:
	Kikuchi discloses a battery pack (see “… secondary battery cell 1….” [0071], Fig. 10), comprising:
a battery cell from which an electrode tab extends (see “… pole/terminal of positive electrode 3…” [0071], Fig. 10); and
a protection circuit module which is electrically connected to the battery cell (see “… a printed wiring board 100…”, [0109], Fig. 10), and which has a circuit board and a tab plate (see “… a land 105… a land 107… metal plate 11… metal plate 13…” [0111], Fig. 10) formed on one surface of the circuit board and electrically connected to the electrode tab (Fig. 10),

    PNG
    media_image1.png
    577
    722
    media_image1.png
    Greyscale

wherein welding the tab plate is formed at the center of the tab plate  tab plate has a through hole for heating the electrode tab (see “… through holes 141 and 143 are formed by drilling… in a land 105… a land 107…” [0118], Fig. 14-15).
While Kikuchi does not disclose a weld bead, Takasu does teach that weld beads are filler used to weld the components of the electrode tab and electrode plate together using laser beams ([0031, 0033], Fig. 5-6, 8]).
Regarding the use of a dummy bead (a preheating technique), it is noted that Takasu also discloses a continuous weld or multiple point welding, and thus, having weld bead beyond four is obvious to a person skilled in the art.  Furthermore regarding the welding technique, Kikuchi shows people skilled in the art are aware of more heat is needed as to weld two metals with different melting point [0137, 0158].  
Thus, a person skilled in the art viewing these two references would readily envision that unused/dummy/preheating bead/point can be used as to pre-heat the two dissimilar metals as to further aid them to weld together.
	Regarding placing the dummy bead in the center of two weld bead, as Takasu discloses above that multiple point welding can be done and thus, pre-heating the surface at multiple point around and in between welding point are within the skills of a person skilled in the art and thus, dummy bead/pre-heating bead/point being placed in the center between two weld bead can be used as to aid pre-heating the dissimilar metals.
	Furthermore, it is noted that the manner of welding using dummy bead can be construed as a method of forming the battery pack.  In this case, the structure of welding and using of the dummy bead as to preheat the welding spot would only result in the temperature of the electrode at the dummy bead spot to be elevated but wouldn't result in permanent structure in the final product.  In other words, while the temperature would be elevated during the welding process, the temperature after welding would be at room-temperature, and the resulted structure is the weld spot at the weld bead not at the dummy bead.  Thus, the dummy bead in the claim product would not result in a welding such as the use of an actual weld bead would.
Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive.
Regarding claim 1, Kikuchi does disclose through-hole that can expose the electrode tab but the terminal 11/13 would cover the electrode tab.
In the same field of endeavor, WO’383 also discloses a battery 200 with tabs 220/230 connected to a terminal 820/830 and a circuit portion 700 having holes 710/712 (see Fig. 6) similarly to Kikuchi.  WO’383 further teaches that the terminal 820/830 of Kikuchi can further have holes 822/812 as to allow the hole of the circuit board to expose the electrode tab (see Fig. 6), which allows the electrode tab to be arranged and aligned with the hole of circuit board.

    PNG
    media_image2.png
    1100
    1318
    media_image2.png
    Greyscale

It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate hole on the terminal of Kikuchi as to allow the electrode tab to be arranged aligned with the hole of circuit board as taught by WO’383.
Regarding claim 5 and the use of a dummy bead (a preheating technique), it is noted that Takasu also discloses a continuous weld or multiple point welding, and thus, having weld bead beyond four is obvious to a person skilled in the art.  Furthermore regarding the welding technique, Kikuchi shows people skilled in the art are aware of more heat is needed as to weld two metals with different melting point [0137, 0158].  
Thus, a person skilled in the art viewing these two references would readily envision that unused/dummy/preheating bead/point can be used as to pre-heat the two dissimilar metals as to further aid them to weld together.
	Regarding placing the dummy bead in the center of two weld bead, as Takasu discloses above that multiple point welding can be done and thus, pre-heating the surface at multiple point around and in between welding point are within the skills of a person skilled in the art and thus, dummy bead/pre-heating bead/point being placed in the center between two weld bead can be used as to aid pre-heating the dissimilar metals.
	Furthermore, it is noted that the manner of welding using dummy bead can be construed as a method of forming the battery pack.  In this case, the structure of welding and using of the dummy bead as to preheat the welding spot would only result in the temperature of the electrode at the dummy bead spot to be elevated but wouldn't result in permanent structure in the final product.  In other words, while the temperature would be elevated during the welding process, the temperature after welding would be at room-temperature, and the resulted structure is the weld spot at the weld bead not at the dummy bead.  Thus, the dummy bead in the claim product would not result in a welding such as the use of an actual weld bead would.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723